Citation Nr: 0122428	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-18 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include a bipolar disorder.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March 1962 to 
March 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In April 2001, the veteran had a VideoConference hearing at 
the RO in San Antonio, Texas before the undersigned Board 
member.  At that hearing, the Board accepted testimony with 
respect to a claim of entitlement to service connection for a 
herniated disc.  That claim has not been developed or 
adjudicated by the RO for appellate review at this time and 
is referred thereto for appropriate action.  The Board notes, 
however, the RO denied the veteran's claim for ruptured 
intervertebral disc of the L5 and S1 in August 1973 and 
informed the veteran's of its determination at that time.  
The veteran did not file a notice of disagreement with the 
RO's determination; therefore, the August 1973 rating action 
became final.  38 C.F.R. § 20.1103 (2000).  In order for the 
veteran reopen his claim for service connection for herniated 
disc he must submit new and material evidence.  38 C.F.R. 
§ 3.156(a) (as amended, effective August 29, 2001).  

In addition, the veteran submitted statements and a private 
medical record dated in June 2001 providing diagnoses of 
congestive heart failure, emphysema, questionable sleep apnea 
according to spouse, abrasions of feet, hypertensive 
cardiovascular disease, and anemia.  The veteran asserts he 
has a lung problem, heart disorder, and high blood pressure 
that were caused by chronic pain and a bipolar disorder.  
Isasmuch as it appears that the veteran is asserting a claim 
for service connection for these disorders, this matter is 
referred to the RO for appropriate action.  





REMAND

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3; 38 C.F.R. § 3.159, 66 
Fed. Reg. 45, 630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C).  

With respect to the claim for service connection, the veteran 
asserts that he developed a psychiatric disability, including 
bipolar disorder and depression, as a result of service.

In this regard, the Board notes that the record consists of 
the private medical opinion dated in March 2001 relating the 
veteran's psychiatric disability to service; however, its not 
clear whether was the opinion was rendered by the treating 
examiner, and if so, it does not appear that the examiner 
reviewed the veteran's complete claims file prior to entering 
the opinion.  As noted above, the October 2000 fee basis 
examiner opined that it was likely as not the veteran's 
bipolar disorder and anxiety were related to service.  In 
rendering this opinion the examiner indicated that the 
medical records available to him contained limited 
information regarding a psychiatric disability.  The Board 
notes, however, that it appears that this examiner also did 
not have the veteran's complete claims file available to him 
because the veteran's service medical records and medical 
records shortly after service reflect that the veteran was 
seen and treated for a psychiatric disability.  Thus, the 
Board is of the view that a VA examination is required to 
determine the etiology of the veteran's psychiatric 
disability as noted below.  

Also, the December 1964 VA examination report provided that 
the findings of the Board of Officers at Ft. Knox prior the 
veteran's 209 discharge in March 1963 were not at hand and 
that findings were not in the medical records.  It was noted 
the examination made at Ireland Army Hospital in February 
1963 that was conducted for the purpose for "elimination 
under UPAR 635-209" did not include an outpatient interview 
on February 2, 1963, from the Neurology Clinic which 
expressed the opinion that part of the veteran's symptoms 
could be included under the diagnosis of anxiety and 
hyperventilation.  

As to the claim for an increased rating for service-connected 
lumbosacral strain, the  Board notes that the veteran has 
other back disorders that are not service-connected.  The 
record shows that in 1972 and 1973 the veteran was involved 
in work related accidents.  He was diagnosed as having 
protruded disc at L5-S1, and he underwent a laminectomy of 
the L4-S1 level and a lumbar fusion in 1975.  In August 1977, 
the veteran was involved in an automobile accident and 
incurred fractures of both femurs and a comminuted fracture 
of the right patella.  He underwent a closed intramedullary 
mailing of the right femur and open reduction with internal 
fixation of the left femoral head.  In March 1987, the 
veteran had another on the job injury.  He complained of 
persistent back and leg pain.  A magnetic resonance image 
dated in 1987 revealed a bulge in the disc at the L4-5 with a 
definite herniated nucleus pulposes to the L4-5.  A lumbar 
procedure was redone consisting of a total laminectomy of L5 
with laminectomies of L4, bilaterally, neurolysis of L5 nerve 
root on the right and S1 nerve roots, bilaterally, 
decompression and foraminotomies of L5-S1 nerve roots, 
diskectomy of L4-5, and posterior lumbar interbody fusion.  
X-rays of the lumbar spine dated in March 1987 revealed 
minimal degenerative changes and narrowing of the L5/S1 disc 
space.  

Two fees basis evaluators in November and December 2000 
opined that the veteran's injuries occurring after the 1970s 
appeared to be workmen's compensation related and that the 
record did not support a connection between the 1961 service 
injury and subsequent injuries.  The evaluators concluded 
that the subsequent injuries requiring surgical intervention 
and the veteran's current status were the results of on the 
job injuries.  

The record includes statement dated in March 2000, of 
Salvador P. Baylan, M.D., associated with the Diplomate, 
American Board of Physical Medicine and Rehabilitation, 
wherein the doctor indicated that veteran has complained of 
low back pain since the injury to his back in service and 
that the veteran was 100 percent disabled as a result of 
injuries and surgeries to his back.  The Board notes, 
however, that Dr. Baylan did not distinguish the veteran's 
service-connected lumbosacral strain from his non-service 
connected back disorders.  

Likewise, a VA examiner in April 2000 who performed an 
examination of the veteran's lumbosacral spine did not 
provide a clear assessment of the level of severity of the 
veteran's service-connected lumbosacral strain as 
distinguished from his non-service connected degenerative 
disk disease, L3-4 with degenerative spondylolisthesis mild 
at L3-4, recurrent herniated nucleus pulposes at L4-5, 
degenerative joint disease of the lumbar spine at L3-4, 4-5, 
and L5-S1.  The Board notes that the examiner found, in 
pertinent part, that veteran has significant trouble working 
due to his underlying discomfort, decreased range of motion 
and difficulty getting into positions that previous 
occupations have required.  The examiner opined that the 
veteran is functionally impaired with respect to his ability 
to sit for prolonged periods of time, being able to stand for 
prolonged periods of time, or being able to lift anything of 
significant weight.  

Thus, the Board is of the view that another VA examination is 
required to determine the level of severity of the veteran's 
service-connected lumbosacral strain.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
service medical records including the 
findings of the Board of Officers at Ft. 
Knox prior to the veteran's 209 discharge 
in March 1963 and the report of the 
outpatient interview on February 2, 1963 
conducted at the Neurology Clinic located 
at the Ireland Army Hospital for the 
purpose for "elimination under UPAR 635-
209." If the RO is unable to obtain any 
of the records, it should follow the 
proper procedures under the VCAA.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for a psychiatric 
disability since discharge from service 
and who have recently treated him for his 
service-connected lumbosacral strain.  

3.  The veteran should be the following 
examinations.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances. The rationale for all 
opinions expressed should be explained

a.  A VA psychiatric 
examination to 38 U.S.C.A. § ; 
38 C.F.R. § determine the 
nature and extent of the any 
bipolar disorder and depression 
found.  The examiner should 
provide an opinion as to the 
etiology of any dysthymic 
disorder and depression to 
include whether it is at least 
as likely as not that such is 
related to service.   

b.  An orthopedic examination 
by a specialist, if available, 
to determine the current 
severity of his service-
connected lumbosacral strain.  
Any necessary tests or studies, 
including X-rays, should be 
conducted.  The examiner should 
comment on any functional 
impairment due to pain and the 
pathology associated with pain.  
With respect to the subjective 
complaints of pain, the 
examiner should be requested to 
specifically comment on whether 
pain is visibly manifested on 
movement of the joints, the 
presence and degree of, or 
muscle atrophy, or muscle 
spasm, or ankle jerk 
attributable to the service-
connected disability and the 
presence or absence of any 
other objective manifestations 
that would demonstrate disuse 
or functional impairment due to 
pain attributable to the 
service-connected disability.  
The examiner should also 
provide an opinion concerning 
the impact of the disability on 
the veteran's ability to work.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VA's 
duty to assist is completed.  Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully complied 
with and satisfied.

6.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a psychiatric disability including 
dysthymic disorder.  The RO should also 
readjudicate the veteran's claim for an 
increased rating for lumbosacral strain 
with consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 









